Citation Nr: 1757814	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to an initial rating in excess of 10 percent for a left ankle condition.

3. Entitlement to an initial rating in excess of 10 percent effective prior to January 1, 2017, for plantar fasciitis of the right foot.

4. Entitlement to an initial rating in excess of 10 percent effective prior to January 1, 2017, for plantar fasciitis of the left foot.

5. Entitlement to a rating in excess of 20 percent rating effective from January 1, 2017, for bilateral plantar fasciitis with Morton's disease.

6. Entitlement to an initial rating in excess of 10 percent, prior to April 19, 2017, for hypertension.

7. Entitlement to a rating in excess of 60 percent, effective from April 19, 2017, for hypertension with chronic renal disease.
8. Entitlement to an initial rating in excess of 10 percent for right knee patellar tendonitis.

9. Entitlement to an initial compensable rating for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Wilmington, Delaware Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for status post left ankle ligament reconstruction, and assigned a 10 percent rating, effective June 27, 2008.  This matter further comes before the Board from a January 2009 rating decision in which the RO granted service connection for bilateral plantar fasciitis, hypertension, and right patellar tendonitis, and assigned 10 percent ratings for each, effective June 27, 2008, and denied service connection for chronic sinusitis.  This matter also comes before the Board from a May 2010 rating decision in which the RO granted service connection for allergic rhinitis and assigned a 0 percent (noncompensable) rating, effective from September 15, 2009; and found clear and unmistakable error (CUE) in the January 2009 rating decision which assigned a combined rating for bilateral plantar fasciitis, and assigned separate 10 percent ratings for right plantar fasciitis and left plantar fasciitis, effective from June 27, 2008.  Jurisdiction over the case was subsequently transferred to the Oakland, California RO.  

In a December 2016 rating decision, the RO found CUE in the July 2016 rating decision (which granted service connection for Morton's disease/hypermobility of the 1st ray) and combined the evaluation for Morton's disease with the evaluations for right and left plantar fasciitis, resulting in the assignment of a 20 percent rating for bilateral plantar fasciitis with Morton's disease, effective from January 1, 2017.  The RO indicated that this action was taken because the evaluation criteria for Morton's disease and plantar fasciitis was similar enough that providing separate evaluations would compensate the same facet of the disability, violating the rule against pyramiding.  The Board notes that the effective date of the change of these evaluations was the end of the month, but that this change did not result in a change to the Veteran's combined disability evaluation or amount of compensation.  

In a July 2017 rating decision, the RO granted a 60 percent rating, effective April 19, 2107, for hypertension with chronic renal disease (previously rated as hypertension, 38 C.F.R. § 4.104, Diagnostic Code 7101).  In the July 2017 rating decision, the RO also granted entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), effective from August 24, 2014.  The Board finds that this grant represents a complete grant of the benefit sought on appeal.  Thereafter, in September 2017, the Veteran filed a claim for an earlier effective date for the grant of a TDIU rating.  By September 2017 rating decision, the RO denied entitlement to an earlier effective date for the grant of the TDIU rating.  Review of the record shows that the Veteran has yet to appeal that decision, thus, the issue is not before the Board at this time.  

In April 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.

The issues of entitlement to an effective date earlier than September 15, 2009, for the grant of service connection for allergic rhinitis, based upon an assertion of CUE in the May 2010 RO rating decision; whether there was CUE in a January 1999 RO rating decision that denied service connection for an eye condition (claimed as conjunctivitis); entitlement to service connection for a right wrist condition; entitlement to service connection for bilateral pes planus, to include whether the bilateral factor under 38 C.F.R. § 4.26 is applicable; and entitlement to an increased rating for a right ankle condition, were raised at the April 2017 hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for sinusitis; entitlement to higher initial ratings, effective prior to January 1, 2017, for plantar fasciitis of the right and left foot; entitlement to a higher rating, effective from January 1, 2017, for bilateral plantar fasciitis with Morton's disease; and entitlement to a higher initial rating for right knee patellar tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The competent evidence of record shows that the Veteran's service-connected left ankle disability has been manifested by pain, tenderness, crepitus, limitation of motion, pain on motion and with weight bearing, and flare-ups, that together approximate marked limitation of ankle motion, but with no evidence of ankylosis.

2. Prior to April 19, 2017, competent evidence of record shows that the Veteran's hypertension was manifested by no more than the requirement of continuous medication, with diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

3. Effective from April 19, 2017, competent evidence of record shows that the Veteran's hypertension with chronic renal disease has not resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 milligrams (mg), creatinine of 4 to 8 mg, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

4. The competent evidence of record shows that the Veteran's service-connected allergic rhinitis has not been manifested by polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent, but not higher, for a left ankle disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2. The criteria for a rating in excess of 10 percent, prior to April 19, 2017, for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2017).

3. The criteria for a rating in excess of 60 percent, effective from April 19, 2017, for hypertension with chronic renal disease, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7530 (2017).

4. The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2008.

Additionally, in April 2017, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the April 2017 hearing, the undersigned stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's disorders as well as any recent treatment received.  Nothing gave rise to the possibility that evidence had been overlooked with regard to the claims.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and multiple VA examinations were conducted for each issue discussed below.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Left Ankle Disability

The Veteran is currently assigned a 10 percent disability rating for the service-connected left ankle disability, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  DC 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle, and a 20 percent disability rating for marked limitation of motion of the ankle.

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

On a VA examination in September 2008, it was noted that the Veteran had an injury to the left ankle in service with a fracture and reconstruction surgery.  He reported a pain level of 8 out of 10 in the left ankle.  Physical examination revealed a 5.5 inch long by 1/8 inch wide, well-healed, non-tender scar, without inflammation or keloid formation.  The scar was noted to be superficial and not deeply adherent to the underlying tissues.  Range of left ankle motion showed that dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees.  The examiner noted there was no additional restriction of range of motion due to pain, fatigue, weakness, or lack of endurance, during flare-ups and following three repetitions of range of motion.  The examiner also noted that the Veteran walked unaided, but could not perform heel, toe, and tandem gait.  His gait was steady without a history of falls, and he was independent with walking, transferring, activities of daily living, recreational activities, and driving.  He worked as a healthcare worker without restrictions.

In a statement dated in August 2009, S.M. indicated she knew the Veteran since 1998.  S.M. reported that he suffered severe pain in his lower extremities, that she witnessed his daily pain, that he often complained of pain in his feet and ankles, that numerous times he would wake with cramps in his feet and around his big toes, that he had substantial problems walking prolonged distances, and that because of the pain he suffered, the Veteran avoided any type of physical activities. 

On a VA examination in December 2016, the diagnosis was lateral collateral ligament sprain, chronic/recurrent.  The Veteran reported chronic daily ankle pain, and he wore ankle braces.  He was seen frequently by podiatry, and was treated with periodic joint injections and Acetaminophen daily for pain.  He reported flare-ups of the ankle, describing daily ankle pain at a level 8 out of 10, and flare-up pain at level 9, that occurred with overuse and prolonged standing.  He had functional impairment described as avoiding walking further than 1/2 mile due to ankle pain, wearing ankle braces at all times, and doing no high impact activities, running or sports.  He was generally sedentary due to his ankles.  Range of motion testing of the left ankle revealed dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain on range of motion.  It was noted that his limited left ankle motion, due to high impact activities, and left ankle pain, contributed to his functional loss.  Examination revealed pain with ankle weight bearing of the ankle, and tenderness on palpation of the medial and lateral malleoli of the left ankle.  There was objective evidence of crepitus in the left ankle.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional loss of function or range of motion.  The examination was not being conducted immediately after repetitive use over time or during a flare-up, but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, or during flare-ups, without resorting to mere speculation.  The examiner indicated that there were no signs of weakness, fatigability, incoordination, or instability, and that pain was observed with palpation to the joint.  The examiner indicated that pain could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, but indicated it would be mere speculation to express any additional functional limitation in degrees of range of motion loss because the Veteran was not examined during flare-ups or when the joint was used repeatedly over a period of time.  The examiner noted that additional contributing factors of disability included less movement than normal, and disturbance of locomotion.  Left ankle strength was normal, no muscle atrophy was noted, and there was no ankylosis.  Examination revealed a left ankle scar that was 10 centimeters long and .2 centimeters wide, that was not painful or unstable.  He constantly used a brace and regularly used a cane for his ankles and his knees.  With regard to functional impact, it was noted that the Veteran's ankles impacted his ability to perform any type of occupational task.  It was noted that he was previously employed as an attorney and had problems with prolonged sitting and standing, and last worked around 2010.  His ankles and knees would prevent physical or semis-sedentary work.  Additionally, it was noted that the left ankle was limited on inversion to 25 degrees without limitations following repetitive use, and eversion was limited to 15 degrees without limitations following repetitive use.

At the April 2017 Board hearing, the Veteran testified that he wore ankle braces and that 98 percent of the time he could not walk any long distances, as he had pain and soreness with any prolonged walking as well as crepitus.  He also reported having bone to bone contact in the ankle joints.  He testified that he did not walk any place except to pick up his son and come home.  He testified that he last had an ankle injection 6 months prior to the December 2016 VA examination.  

Based on the objective findings of limitation of motion, pain on palpitation and with motion and weight bearing, crepitus, flare-ups, and functional impairment including limitation of activities, the Board concludes that a 10 percent rating under DC 5271 does not encompass all aspects of the severity of the Veteran's left ankle disability.  38 C.F.R. § 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Resolving reasonable doubt in his favor and applying 38 C.F.R. § 4.40, 4.45, and DeLuca, the Board finds that his left ankle disability - consisting of no more than moderate limitation of motion with pain, crepitus, limitations on functional ability due to pain, and flare-ups --more nearly approximate marked limitation of motion -- the criteria for a 20 percent rating under DC 5271.  38 C.F.R. § 4.7. 

With regard to arthritis, a VA x-ray dated in September 2008 and a private x-ray dated in November 2013 revealed degenerative changes in the left ankle.  Rating the Veteran's service-connected left ankle disability under the diagnostic code pertaining to arthritis -- DC 5003 -- would not, however, yield a higher rating because DC 5003 provides for no more than a 20 percent rating (for arthritis involving more than one joint) and dictates that arthritis established by x-rays findings will be rated on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Moreover, a separate, compensable evaluation cannot be assigned under DC 5003, as the current 20 percent rating is based on limitation of motion.  38 C.F.R. § 4.14.  The Board also has considered whether a higher rating would be warranted under any additional diagnostic codes, however the evidence shows that the Veteran does not have ankylosis of the left ankle.  38 C.F.R. § 4.71a, DC 5270.  Accordingly, based on the foregoing, the Board finds an initial 20 percent rating, but no more, is warranted for the Veteran's service connected left ankle disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Hypertension

Prior to April 19, 2017, the Veteran's service-connected hypertension was rated as 10 percent disabling under DC 7101, which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or for an individual who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Higher evaluations are provided for greater diastolic and systolic blood pressure levels.  38 C.F.R. § 4.104, DC 7101. 

Review of the record shows that on the VA examination in November 2008, it was noted that the Veteran was presently on hydrochlorothiazide (HCTZ), which he was tolerating well.  Blood pressure readings were as follows:  130/82, 132/84, 130/84.  

On a VA examination in December 2016, the Veteran reported he recently had an increase in his medication dosages due to worsening hypertension.  It was noted that he took HCTZ and Amlodipine on a daily basis.  His blood pressure readings were as follows:  140/80, 135/78, and 130/75.  

VA treatment records included numerous blood pressure readings for the Veteran, during the period of appeal, to include the following: 142/86 in May 2016, 132/76 in December 2016, and 143/102 in January 2017.  In early April 2017, his blood pressure readings were listed as 158/96 and then 142/92.  Later in April 2017, the Veteran reported he had been keeping a log of his blood pressure readings at home, and these included over 30 readings, with systolic readings ranging from 179 to 142, and diastolic readings ranging from 130 to 98.  The next day, the Veteran was seen for a blood pressure check, and it was noted that his recent home blood pressure monitor readings were:  162/112, 168/98, 147/109, 177/132, 172/94, 148/121, 164/117, 171/118, 158/107.  It was noted that his prior blood pressure readings were: 125/80 in September 2016, and 158/96, 146/96, and 142/92, in April 2017.  It was noted that his blood pressure readings that day were:  133/90, 139/92, 136/88.  His home blood pressure monitor was tested in the clinic for comparison, and revealed a finding of 149/89 which was noted to be inconsistent with the clinic.

In considering the Veteran's claim prior to April 19, 2017, as noted above, to obtain the next higher rating of 20 percent, for hypertension, the evidence of record must indicate diastolic pressure readings predominantly 110 or more, or systolic pressure must be predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  However, review of the record prior to April 19, 2017 shows that the Veteran's blood pressure readings for that period remained below 200 (for systolic) and below 110 (for diastolic), and there were no blood pressure readings which exceeded 200 (for systolic) or 110 (for diastolic).  The preponderance of the evidence is therefore against a finding that his hypertension was manifested by diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more, prior to April 19, 2017.  38 C.F.R. § 4.104, DC 7101.  The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated hypertension.  However, while the record contains references to elevated blood pressure, the Board notes that at no time prior to April 19, 2017 did his blood pressure readings approximate the criteria for an increased, 20 percent rating for hypertension.  The Board acknowledges that during that time period, the Veteran took continuous medications for his hypertension, but notes that this is contemplated in the currently assigned 10 percent rating.  Accordingly, based on the foregoing, the Board concludes that prior to April 19, 2017, the criteria for a rating in excess of 10 percent for hypertension was not met or approximated at any time.  38 C.F.R. §§ 4.7, 4.104, DC 7101.  

In summary, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected hypertension, effective prior to April 19, 2107, and that claim must therefore be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

In a July 2017 rating decision, the RO recharacterized the service-connected disability by granting a 60 percent rating, effective April 19, 2107 (date of claim for renal disease), for hypertension with chronic renal disease under DC 7530.  The Veteran claims that the current rating of 60 percent does not accurately reflect his disability. 

DC 7530 addresses chronic renal disease requiring regular dialysis, and is rated under renal dysfunction.  38 C.F.R. § 4.115b, DC 7530.  

The rating criteria for renal dysfunction provide for a 60 percent rating when there is constant albuminuria with some edema, or a definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101.  38 C.F.R. § 4.115a.  An 80 percent disability rating is assigned when renal dysfunction is manifested by persistent edema and albuminuria with a BUN level of 40 to 80 mg% or a creatinine level of 4 to 8 mg% or generalized poor health characterized by lethargy weakness, anorexia, weight loss, or limitation of exertion.  Id.  The maximum rating of 100 percent is available where the Veteran's renal dysfunction requires regular dialysis or precludes more than sedentary activity from one of the following:  persistent edema and albuminuria or BUN level more than 80mg% or a creatinine level more than 8mg% or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  Id.

At the hearing in April 2017, the Veteran testified that even though he was on the highest level of medication for his hypertension, he still was not stabilized, and that at a VA appointment one week earlier he had a blood pressure reading of 158/98.  He testified he had kidney damage from either the medication or from his high blood pressure, and claimed that his blood pressure was out of control.  

On a VA examination in May 2017, the Veteran reported he was recently seen at the VA clinic because his blood pressure was very unstable, and he was doing home monitoring at that time.  His treatment plan included taking continuous medication, including HCTZ, Amlodipine, and Losartan.  It was noted that he had a history of diastolic blood pressure elevation to predominately 100 or more, and that the frequency and severity of diastolic blood pressure elevation was chronic over 2013 - 2015 and had responded to medication adjustment.  His blood pressure readings at the time of the VA examination were:  124/80, 130/82, and 132/82.  It was noted that the Veteran's hypertension did not impact his ability to work.

On a VA DBQ examination of kidney conditions in May 2017, it was noted that the Veteran was diagnosed with renal disease, chronic, stage III, in 2014.  He reported the onset of his symptoms was in 2000, and claimed that his kidney condition began after he was diagnosed with hypertension.  He reported that he went for testing at a VA facility, and was told he had kidney damage that could be from the medication he was taking or because his hypertension was continuously elevated.  It was noted that the elevation in creatinine responded to cessation of Etodolac (NSAID), and that the condition had stayed the same.  The Veteran reported he was not currently taking any medication for this renal condition, and was just being monitored by the doctor.  Additionally, he indicated that he was not having any symptoms from his renal condition at that time.  On the examination, it was noted that the Veteran had renal dysfunction, but did not require regular dialysis and had no signs or symptoms due to renal dysfunction.  Laboratory testing showed his BUN at 26 (abnormal), creatinine at 1.55, and EFGR (estimated glomerular filtration rate) at 58 (abnormal).  It was noted that his kidney condition did not impact his ability to work.  His blood pressure readings were listed as: 124/80, 130/82, 132/82.  Examination revealed he was well developed, well nourished, in no acute distress, and had no signs of malaise.  It was noted that the Veteran's kidney condition was asymptomatic.

On a VA DBQ examination for hypertension in May 2017, the Veteran reported he was told he had hypertension during routine testing, and that the condition fluctuated.  He reported going to the doctor because of his hypertension being constantly elevated and he was placed on medication.  He reported he was recently seen at a VA clinic and his blood pressure was unstable.  He reported he was concerned because his hypertension was still not under control.  It was noted that he took continuous medication for hypertension.  The examiner checked "yes" in response to the question of whether the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 more, and then noted that the frequency and severity of diastolic BP elevation was chronic over the years 2013 - 2015, and responded to medication adjustment.  His blood pressure readings were listed as: 124/80, 130/82, and 132/82, with an average blood pressure reading of 128/80.  It was noted that the Veteran's hypertension did not impact his ability to work.  It was also noted that he did not have edema of either lower extremity.  

Throughout the period on appeal, effective from April 19, 2017, the Veteran's hypertension with chronic renal disease has not been shown to warrant a rating in excess of 60 percent.  Specifically, he has not been shown to have persistent edema and albuminuria with BUN of 40 to 80 mg%.  Nor has the Veteran's creatinine levels been shown above 4 mg%.  Moreover, he has not been shown to have generalized poor health characterized by lethargy, weakness, weight loss, or limitation of exertion.  The Board notes the Veteran has contended his hypertension has not been stabilized, and on his most recent VA examination in May 2017, he reported his hypertension was still not under control.  While he has reported this, his treatment records and VA examinations do not support this finding; in fact, on the most recent VA examination in May 2017, the average of his blood pressure readings on that day was 128/80.  Moreover, while the examiner indicated the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 more, the examiner was making a historically assessment for the period from 2013 to 2015, noting that the Veteran's diastolic blood pressured had responded to medication adjustment.  Additionally, on recent VA examination, the Veteran was found to be well-developed, well-nourished, in no acute distress, and with no signs of malaise.  His kidney condition was also assessed as asymptomatic.  Accordingly, a rating in excess of 60 percent, effective from April 19, 2017, for hypertension with chronic renal disease, under DC 7530, is not warranted.  38 C.F.R. § 4.115a.

The preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim for a rating in excess of 60 percent, effective from April 19, 2017, for hypertension with chronic renal disease, must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.


3. Allergic Rhinitis

The Veteran contends he should be entitled to a rating in excess of 10 percent for allergic rhinitis.  The record reflects that his allergic rhinitis is currently rated under DC 6522, which provides for a 10 percent rating for allergic rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

The record reflects that the Veteran underwent a VA examination in November 2008, and he reported having allergy and nasal congestion and stuffiness, and reported he was given all kinds of anti-allergy medications, some of which helped and some of which did not.  Examination revealed congestion of his nasal mucosa and pharyngeal mucosa.

A VA report of a CT maxillofacial conducted in January 2009 revealed that the Veteran's sinuses were clear, osteomeatal complexes were clear, and there was mild swelling of the nasal turbinates.  

On a VA examination in July 2010, the Veteran reported he had allergic rhinitis in service, but that after he left service, he started seeing an allergist who tested him and started giving him shots, but that 2 to 3 months later he had to leave the area and stopped the shots.  He complained of coughing and wheezing, and used inhalers.  He smoked but was trying to quit.  Physical examination revealed chronic rhinitis with hypertrophied turbinates and congested mucosa, which was noted to be possibly due to smoking.  The diagnosis was chronic rhinitis, possibly due to allergy, possibly due to smoking, and asthmatic.   

On a VA examination in May 2011, the examiner noted that he had also examined the Veteran in July 2010 and diagnosed swelling of the nasal turbinates, which could be blocking both sides of the nasal cavity.  The examiner noted there was no nasal polyps but there was mild septal deviation.  The examiner also indicated that the swollen turbinates were the cause of the Veteran's nasal obstruction and opined that this was due to his allergy but was made worse by smoking.  It was also noted that there was no nasal deformity.  An addendum was completed by the VA examiner two weeks later, also in May 2011, in which it was noted that physical examination showed that the Veteran's nasal passage was partially clogged on the left side, and that the right side of the nasal cavity was clear and the left side of the nasal cavity was 50 percent blocked.  The examiner opined that the Veteran's rhinitis was at least as likely as not the cause of the nasal obstruction via swelling of the nasal turbinates.

VA treatment records show that in May 2015, the Veteran reported he had never been told he had polyps; examination of the nares revealed no polyps visualized.  In July 2015, it was noted that he had a benign vocal cord polyp; examination of the nares revealed pale mucosa, septum without ulceration, and no purulence or polyps visualized.  In September 2015, the Veteran reported that his cough was still bugging him significantly, and he noted right greater than left nasal obstruction.  He previously underwent immunotherapy for allergic rhinitis but this did not improve the cough.  The impressions included history of vocal fold polyp - resolved, and cough - likely multifactorial in nature including asthma, allergic rhinitis, smoking, and GERD.  The examiner noted a query as to whether the adenoid inflammation seen that day was contributing, and also noted that the Veteran would be candidate for septoplasty/inferior turbinate reduction to improve his nasal airway, but he was cautioned this procedure would not improve cough but would likely address adenoid hypertrophy.  In October 2015, examination of the nares revealed normal mucosa, septum without ulceration, and no purulence or polyps visualized.  In November 2015, it was noted that the Veteran continued to have bilateral nasal obstruction.  In December 2015, he underwent endoscopic septoplasty, inferior turbinate reduction, and adenoidectomy, and his pre-operative diagnoses included nasal obstruction, allergic rhinitis, septal deviation, inferior turbinate hypertrophy, and adenoid hypertrophy.  One week later he was noted to have significantly improved nasal breathing.  In January 2016, he reported his nasal obstruction was resolved.  In February 2016, it was noted that the surgery was a tremendous success, and he and could breathe through his nose easily now.  The assessment was that his global rhinitis symptoms improved after surgery.  In May 2016, he was seen for possible asthma symptoms.  He still had a cough which was not productive and did not seem to be postnasal drip.  He used nasal saline when coughing which seemed to help, and his nasal symptoms were doing well.

On a VA examination in June 2016, the Veteran's diagnosis was listed as allergic rhinitis, status post rhinoplasty, on medications.  He reported a nagging cough, mild stuffiness, and that he had rhinoplasty in December 2015.  He was currently taking allergy medication, and used a nasal rinse and inhalers.  It was noted that his condition had gotten better after the recent surgery.  Examination revealed he did not have:  greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction of either the right or left side due to rhinitis, permanent hypertrophy of the nasal turbinates, or nasal polyps.  Nasal x-rays taken in June 2016 were within normal limits.  It was noted that his condition impacted his ability to work, in that it was difficult for him to concentrate when coughing too much, and this had gotten much better after recent surgery.  The examiner indicated that the Veteran continued to have allergic rhinitis, but noted his symptoms improved after having rhinoplasty and continuing treatment.  

At the April 2017 Board hearing, the Veteran testified that he when his nasal septum was treated, both sinuses were reduced because they were swelling up.  He testified that since then his sinuses had gotten better, and he still had a continuous cough but continued to smoke.  He reported seeing a VA doctor for his allergies and had been put on asthma medications and nasal and sinus medications.  He testified a benign polyp was found in his nasal area, but the cause was unknown and it was believed to be from nasal drips, and also that he no longer had obstruction in his nasal passage.  

Based on the foregoing, the Board finds that a compensable rating for the Veteran's allergic rhinitis is not warranted.  In this regard, during the appeal period, the Veteran reported that his allergic rhinitis manifested with episodes of congestion, stuffiness, swelling, coughing, and difficulty breathing through the nose due to obstruction.  At no time, however, did his allergic rhinitis result in greater than 50 percent obstruction of the nasal passage on both sides, or the complete obstruction of the nasal passage on one side, nor were any nasal polyps been noted.  Accordingly, the Board finds that review of the record, to include the VA examinations and medical records, do not indicate that his symptoms more nearly approximated the criteria for a 10 percent rating.  The preponderance of the evidence of record is against assigning a compensable rating for the Veteran's allergic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for allergic rhinitis must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

An initial 20 percent disability rating, but no higher, for the service-connected left ankle disability is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to April 19, 2017, an initial rating in excess of 10 percent, for hypertension, is denied.

From April 19, 2017, a rating in excess of 60 percent, for hypertension with chronic renal disease, is denied.

An initial compensable rating for allergic rhinitis is denied.


REMAND

1. Service Connection for Sinusitis

In June 2008, the Veteran filed a formal claim for service connection for "chronic sinusitis allergies".  In a January 2009 rating decision, the RO denied service connection for chronic sinusitis.  In July 2009, he filed a notice of disagreement (NOD) with that decision.  While that NOD was pending, in May 2010, the RO issued a rating decision that granted service connection for allergic rhinitis.  The RO subsequently characterized the service-connected allergic rhinitis as having been previously claimed as sinusitis.  See, e.g., December 2013 statement of the case (SOC).  The Board notes, however, that the Veteran continues to seek service connection for sinusitis and that sinusitis and allergic rhinitis are separate diagnoses, ratable under separate diagnostic codes.  Accordingly, the July 2009 NOD as to the denial of service connection for sinusitis remains unresolved, and the RO has yet to issue an SOC that addresses that claim.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160 (c)) and requires further action.  38 U.S.C. § 7105; 38 C.F.R. § 19.9(c).

2. Higher Ratings for Bilateral Plantar Fasciitis with Morton's Disease

As noted above, in a January 2009 rating decision, the RO granted service connection for bilateral plantar fasciitis, and assigned a 10 percent rating, effective June 27, 2008.  Thereafter, in a May 2010 rating decision, the RO found CUE in the January 2009 rating decision, and assigned separate 10 percent ratings for right and left plantar fasciitis, effective from June 27, 2008, pursuant to DC 5020.  

By July 2016 rating decision, the RO granted service connection for Morton's disease/hypermobility of the 1st ray, and assigned a 10 percent rating, effective November 29, 2011.  Thereafter, in a December 2016 rating decision, the RO, after finding CUE in the July 2016 rating decision, combined the disability rating for the service-connected Morton's disease with the ratings for right and left plantar fasciitis, resulting in the assignment of a 20 percent rating for bilateral plantar fasciitis with Morton's disease, effective from January 1, 2017, pursuant to DC 5276.  As noted above, the RO took this action because the evaluation criteria for Morton's disease and plantar fasciitis were similar enough, and the RO concluded that to provide separate ratings would violating the rule against pyramiding.  

In considering the Veteran's claim, the Board notes that he essentially contends he should be entitled to higher ratings for his service-connected bilateral plantar fasciitis, both prior to and effective from January 1, 2017.  As noted above, however, he also claimed entitlement to service connection for pes planus (which has been referred to the AOJ for further action).  

The Board notes that plantar fasciitis is not specifically listed in the Schedule for Rating Disabilities.  Accordingly, prior to January 1, 2017, the Veteran's plantar fasciitis was rated by analogy to the criteria for synovitis under DC 5020, which provides that synovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis, under DC 5003.  See 38 C.F.R. § 4.71a.  Effective from January 1, 2017, the Veteran's bilateral plantar fasciitis with Morton's disease has been rated by analogy to the criteria for flat feet (pes planus) DC 5276.  Review of the competent evidence record (including VA examinations and treatment records) shows that the Veteran's feet have exhibited symptoms and clinical findings set forth in the criteria of DC 5276, to include pronation, tenderness, pain on manipulation and use accentuated, swelling, and characteristic callosities - most of which were attributed to his pes planus.  Additionally, at the hearing in April 2017, the Veteran testified that that his symptoms due to plantar fasciitis included daily pain, calluses, misalignment, and pronation of his feet.  

In light of the fact that a claim for service connection for pes planus is pending, a remand is warranted in order to allow that issue to be resolved, and for an additional VA examination to be scheduled to determine the current nature and etiology of the Veteran's bilateral feet disabilities, as well as whether the Veteran's symptoms associated with his service-connected bilateral feet disabilities can be wholly separated.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203 (1993).  When a veteran has separate and distinct manifestations attributable to the same injury he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

For the reasons set forth in this remand, the Board finds that the issue of entitlement to higher ratings for bilateral plantar fasciitis with Morton's disease is inextricably intertwined with the claim of entitlement to service connection for pes planus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, adjudication of the issue of issues of entitlement to higher ratings for bilateral plantar fasciitis with Morton's disease must be deferred until the claim for service connection for pes planus is resolved, at which point if it has not already been accomplished, a current VA examination should be scheduled to determine the current nature and severity of the Veteran's service connected bilateral foot disabilities.  

3. Higher Initial Rating for Right Knee Disability

At the hearing in April 2017, the Veteran testified he had a right knee injection just a couple of days before his December 2016 VA examination.  In Jones v. Shinseki, 26 Vet. App. 56 (2012), the U.S. Court of Appeals for Veterans Claims (Court) held that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  As the Veteran received an injection for his service-connected right knee disability just a few days prior to his VA examination, this suggests that his examination, and in particular the range of motion studies, were likely impacted by the ameliorative effects provided by the injection.  As the rating criteria under 38 C.F.R. § 4.71a do not explicitly contemplate the ameliorative effects of such injections, the Board finds that a new VA examination is necessary in order to properly assess the nature and severity of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following actions:

1. After the referred claim for service connection for pes planus has been adjudicated, schedule the Veteran for a VA examination to determine the nature and severity of his bilateral foot disabilities.  The claims file should be made available to and reviewed by the examiner.  After completion of any studies, tests, and evaluations deemed necessary, the examiner must describe the nature and severity of all symptoms of the Veteran's service-connected bilateral foot disabilities.  For each diagnosis, the examiner is to indicate whether the symptoms related to each diagnosis can be distinguished from one another.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

2. Schedule the Veteran for a VA examination (at a time when he has not recently received an injection) to determine the nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner.  The examiner must describe the nature and severity of all symptoms of the Veteran's service-connected right knee disability.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for any opinions given should be explained.

3. Regarding the claim for service connection for sinusitis, review the file and issue an appropriate SOC addressing that matter.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  That issue should be returned to the Board for further appellate consideration only if he timely perfects the appeal of that issue.
4. With regard to the other issues on appeal, after ensuring that the development requested above is completed in its entirety, review the file and re-adjudicate the claims.  If any claims are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


